NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYDNEY HOLLAND, an individual,                  No.    20-55680

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-02604-SVW-RAO
 v.

TRAVELERS COMMERCIAL                            MEMORANDUM*
INSURANCE COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted April 7, 2021**
                               Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Sydney Holland appeals from the summary judgment entered in favor of

Travelers Commercial Insurance Company on her breach of contract claim.

Holland alleges that Travelers breached its duty to defend her in a lawsuit brought



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2

by her former fiancé, Sumner Redstone. We affirm.

      An insurer’s duty to defend in California is broad, but not limitless. To be

relieved of its duty, the insurer must prove that no potential for coverage exists

under the policy. Pension Trust Fund for Operating Eng’rs v. Fed. Ins. Co., 307

F.3d 944, 949 (9th Cir. 2002). Thus, Travelers had to show that “the facts alleged

in the underlying suit can by no conceivable theory raise a single issue that could

bring it within the policy coverage.” Id.

      Travelers made that showing here. None of the facts alleged in the Redstone

complaint could conceivably trigger coverage under the relevant Travelers

homeowners policies. The gravamen of the complaint is that Holland intentionally

participated in a willful and fraudulent scheme to acquire Redstone’s considerable

assets by taking “near total control” of his life. The facts alleged support claims

founded only upon intentional conduct, which is excluded from coverage under the

policies. Holland relies on unpleaded claims for false imprisonment or negligence,

but even those claims could not give rise to the potential for coverage because they

would be “inseparably intertwined” with the noncovered intentional conduct

alleged in the complaint. Horace Mann Ins. Co. v. Barbara B., 846 P.2d 792, 798

(Cal. 1993).

      AFFIRMED.